Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT dated as of April 29, 2005 is made by and between
Physiometrix, Inc., a Delaware corporation having its principal place of
business at 5 Billerica Park, 101 Billerica Avenue, North Billerica, MA 01862 
(the “Company”), and John A. Williams (the “Executive”).

 

Section 1.                               Freedom to Contract; Binding Effect.
The Executive represents that he is free to enter into this Agreement and to be
employed by the Company or any of its Affiliates (as defined below)
(collectively, the “Organization”), and that he has not made and will not make
any agreements in conflict with this Agreement.  For purposes of this Agreement,
“Affiliate” shall mean any person or entity which, directly or indirectly,
controls or is controlled by or is under common control with the Company and,
for the purposes of this definition, “control” (including the terms “controlled
by” and “under common control with”), shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of another, whether through the ownership of voting securities or
holding of office in another, by contract or otherwise.  This Agreement shall be
binding upon and inure to the benefit of Executive, on the one hand, and the
Company and its Affiliates on the other.

 

Section 2.                               Employment. The Company shall employ
the Executive, and the Executive hereby accepts such employment by the Company,
or such other entity within the Organization, which may employ Executive from
time to time, upon the terms, and conditions set forth herein.

 

Section 3.                               Effective Date and Term. This Agreement
shall take effect on the date of its execution by the Company and the Executive
(the “Effective Date”), and shall continue in full force and effect until
terminated in accordance with Section 7 hereof (such period being referred to
hereinafter as the “Employment Period”).  To the extent Executive has not
previously done so, Executive will provide, within three (3) business days after
the date hereof, a completed I-9 form and acceptable original documents that
will establish the Executive’s identity and authorization to work in the U.S. in
compliance with the Immigration Reform and Control Act of 1986.    The Company
and the Executive acknowledge that Executive’s employment is and shall continue
to be at-will, as defined under applicable law.  If the Executive’s employment
terminates for any reason, the Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement, or as may otherwise be established under the Company’s then existing
employee benefit plans or policies at the time of termination.

 

Section 4.                               Title and Duties; Extent of Services.
The Executive shall be employed as President and Chief Executive Officer of the
Company.  Except as otherwise provided in this Agreement, Executive shall devote
his full working time and efforts to the business and affairs of the Company. 
The Executive shall report to the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

Section 5.                                          Compensation and Fringe
Benefits.

 

5.1.                   Base Salary.  In consideration of the services rendered
by the Executive under this Agreement, the Company shall cause the Executive to
be paid an initial base salary (the “Base Salary”) in the amount of $265,225 per
annum, payable in bimonthly installments of $11,051.04 each in accordance with
the Company’s other standard payroll practices and procedures in effect from
time to time.  Executive shall be eligible for annual salary reviews as and when
determined by the Compensation Committee of the Company’s Board of Directors. 
The determination of the Compensation Committee regarding salary adjustments
shall be final and binding upon Executive.

 

5.2.                   Bonuses and Incentive Compensation; Special Change of
Control or Financing Bonus.  During the Employment Period, the Executive shall
be eligible to participate in bonus and incentive compensation plans, and to
receive awards of stock options and other forms of equity compensation, to the
extent established and approved by the Compensation Committee of the Company’s
Board of Directors.  The determination of the Compensation Committee regarding
bonus plans and other forms of incentive compensation shall be final and binding
upon Executive.  In addition to the foregoing, in the event that during calendar
year 2005 the Company completes either (i) a transaction resulting in a Change
of Control (as defined below) or (ii) an equity financing resulting in net
proceeds to the Company from the sale of equity securities of at least $10.0
million in gross proceeds, the Executive will be paid a special bonus of $
82,500 within 10 days after the closing of such event.  This bonus will be paid
only once with respect to the first such event to be completed.

 

For purposes hereof, a “Change of Control” shall mean the sale of all or
substantially all of the Company’s assets or any merger, consolidation or tender
offer in respect of which the stockholders holding all of the Company’s
outstanding voting securities immediately prior to the consummation of such
transaction own immediately after the consummation of such transaction less than
50% of the outstanding voting or equity securities of the Company.

 

5.3.                   Acceleration of Vesting of Options upon a Change of
Control.  Upon the closing of a Change of Control, all outstanding unvested
stock options held by Executive shall, to the extent they have not become vested
and exercisable pursuant to the Company’s stock option plans and agreements,
become fully vested and exercisable

 

5.4.                   Fringe Benefits.  During the Employment Period, the
Executive shall be entitled to such life insurance, health insurance and other
employee fringe benefits as may be offered or generally made available by the
Company to similarly situated employees of the Company.

 

Section 6.                              Protection of Company’s Interest.

 

6.1                      Confidential Information. As a condition to the
employment contemplated hereby, Executive shall execute and deliver Company’s
standard employee confidentiality, inventions assignment and non-disclosure
agreement.  To the extent any material terms of this

 

--------------------------------------------------------------------------------


 

Agreement conflict with Company’s standard employee confidentiality, inventions
assignment and non-disclosure agreement, this Agreement shall control.

 

6.2.  Disclosure of Previously Acquired Information.  Executive hereby agrees
not to disclose to the Organization, and not to induce the Organization to
utilize, any proprietary information or trade secrets of any other party that
are in his possession, unless and to the extent that he has authority to do so.

 

6.3.  Interference with the Organization

 

6.3.1.  Executives/Consultants.  Both during the Employment Period and for a
period of one year after the termination of Executive’s employment, Executive
shall not in any way, directly or indirectly, (a) induce or attempt to induce
any employee, agent, or consultant of, to quit employment or engagement with,
the Organization; or (b) otherwise intentionally interfere with or disrupt the
Organization’s relationship with its employees, agents, or consultants;
provided, however, that this Section 6.3.1 shall not apply to any general
solicitations to a broad range of potential applicants, including by Internet or
newspaper advertisements.

 

6.3.2.  Customers/Business.  Both during the Employment Period and for a period
of one year after termination of Executive’s employment, Executive shall not
directly or indirectly: (a) solicit or contact any customer of the Organization
by making use of any intellectual property of the Company, or (b) take away or
interfere or attempt to interfere with any custom, trade, business or patronage
of the Organization, or induce, or attempt to induce, any employee, agent or
consultant of or to the Organization to do anything from which Executive is
restricted by reason of this Agreement.

 

6.4.  Scope and Duration of Restrictions.  The parties hereto expressly agree
that the scope and duration of the restrictions set forth in Section 6 are
reasonable.  In the event that any court of competent jurisdiction shall hold
that the duration or scope of the restrictions set forth in Section 6 are
unreasonable under circumstances now or hereafter existing, the maximum duration
or scope or restriction reasonable under such circumstances shall be
substituted, and each party hereto shall petition any such court to cause the
maximum duration or scope or restriction reasonable under such circumstances to
be so substituted for the duration or scope of restriction set forth herein.

 

Section 7.                               Termination.

 

7.1.  Termination by Executive.  The Executive shall be permitted to terminate
his employment hereunder, for any reason or no reason at all, at any time,
including (but not limited to) as a result of an Involuntary Termination;
provided, that prior to terminating his employment as a result of an Involuntary
Termination the Executive shall provide the Company with written notice setting
forth the basis for the Involuntary Termination and give the Employer thirty
(30) days from the date of such notice to cure such basis where curable;
provided further, that during the Transition Period (as defined below) the
Executive may only terminate his employment as a result of an Involuntary
Termination.  For purposes of this Agreement, “Involuntary

 

--------------------------------------------------------------------------------


 

Termination” shall mean (i) without the Executive’s express written consent, a
significant reduction of the Executive’s duties, position or responsibilities
relative to the Executive’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of the Executive from such
position, duties and responsibilities, unless the Executive is provided with
substantially similar duties, position and responsibilities; (ii) a reduction by
the Company of the Executive’s base salary as in effect immediately prior to
such reduction; (iii) a material reduction by the Company in the kind or level
of employee benefits to which the Executive is entitled immediately prior to
such reduction with the result that the Executive’s overall benefits package is
significantly reduced; (iv) without the Executive’s express written consent, the
relocation of the Executive to a facility or a location more than 25 miles from
his then current employment location, if such relocation would require a
substantially longer commute from the Executive’s then current residence; (v)
any purported termination of the Executive by the Company which is not effected
for Cause or for which the grounds relied upon are not valid; and (vi) Employer
or the Organization employing Executive’s material breach of this Agreement
which, if curable, is not cured within thirty (30) days of notice thereof to
Employer.

 

For purposes hereof, the term “Transition Period” shall mean a period of time,
not to exceed 60 days, following the consummation of a Change of Control of the
Company, during which Executive will assist management of the acquiring Company
in planning for the continuation of the management of the Company’s business and
operations and in integrating the Company’s operations with those of the
acquiror.  The duration of the Transition Period will be agreed upon by the
Company and the acquiror.

 

7.2.  Termination by Company.  The Company shall be permitted to terminate the
employment of the Executive hereunder, for any reason or no reason at all, at
any time, including (but not limited to) for “Cause,” provided, that prior to
terminating his employment for “Cause,” the Employer shall provide the Executive
with written notice setting forth the basis for the termination for “Cause”. 
For purposes of this Agreement, termination for “Cause” shall mean termination
of employment due to (i) any act of personal dishonesty taken by the Executive
in connection with his responsibilities as an employee which is intended to
result in substantial personal enrichment of the Executive at the expense of the
Employer, (ii) Executive’s conviction of a felony which the Board reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business or (iii) a willful act by the Executive which constitutes
misconduct and is materially injurious to the Company.

 

7.3.  Consequences of Termination.

 

7.3.1                        If the Executive’s employment with the Company (i)
terminates as a result of an Involuntary Termination, (ii) is terminated by the
Executive within thirty (30) days after the conclusion of the Transition Period
for any reason or (iii) is terminated by the Organization for any reason other
than Cause, then the Executive shall be entitled to receive (x) in a lump sum on
the date of termination an amount equal to the Accrued Obligations (as defined
below) and (y) continuing payments of severance pay during the 12 months
following the date of Executive’s termination (the “Severance Period”) at a rate
equal to one hundred percent (100%) of the Base Salary and the bonus paid by the
Company to Executive for the Company’s 2004 fiscal year (such amount equals

 

--------------------------------------------------------------------------------


 

$340,000 in the aggregate resulting in 24 bi-monthly installments of $14,166.66
each).    Such severance payments shall be paid in accordance with the Company’s
normal payroll practices and at such times, as the Executive would otherwise be
entitled to receive such compensation if Executive were still employed by the
Company.  In addition, during the Severance Period, the Company shall continue
to provide to the Executive and the Executive’s spouse and dependents covered
under any group health plans or life insurance plans of the Company on the date
of such termination of employment, all group health, life and other similar
insurance plans in which Executive or such covered dependents participate on the
date of Executive’s termination, at the same cost to the executive during the
severance period as before termination.  To the extent permitted by such
insurance plans, such health, life and other insurance coverage shall be
provided during the Severance Period on the same basis as provided to the
Executive and his spouse and dependents prior to the date of Executive’s
termination.    Notwithstanding the foregoing, the Executive will not be
entitled to receive any severance payments pursuant to this Section 7.3.1 unless
the Executive executes, contemporaneous with termination of his employment, an
express written release (in customary form) of liability in favor of the Company
in relation to any and all claims related to the Executive’s employment with the
Company, other than claims arising under this Agreement.  Such severance
payments shall be net of applicable withholding, and no other benefits or other
compensation shall be due from Employer to Executive with respect to Executive’s
employment with the Organization.  In the event that Executive dies during the
Severance Period, the foregoing severance payments shall be made to his estate. 
The term “Accrued Obligations” shall mean the sum of (i) the sum of the
Executive’s then current Base Salary through the date of termination and (ii)
all of the Executive’s accrued but unused vacation and PTO for the then current
year through the date of termination, in a lump sum, net of applicable
withholding.  Notwithstanding the foregoing, if in the event of a Change of
Control, the acquiror offers the Executive employment on terms that are equal to
or superior to those set forth herein, including without limitation the terms
set forth herein relating to compensation and severance upon involuntary
termination or termination without Cause, the Executive shall not be entitled to
voluntarily terminate his employment following the Transition Period and receive
severance compensation as provided herein.

 

7.3.2                        In the event of the termination of the Executive’s
employment for Cause, the Executive shall be entitled to payment of the Accrued
Obligations, and no other benefits or other compensation shall be due from
Employer to Executive with respect to Executive’s employment with the
Organization.

 

7.3.3                        except as otherwise set forth in this Section 7.3;
the Executive shall not be entitled to any severance or other compensation after
termination.  The provisions of Section 6 shall survive any termination of
employment by the Employer.

 

Section 8.                         Provisions of General Application.

 

8.1.  Disputes.  In the event of any dispute touching or concerning this
Agreement, the parties will submit to the exclusive jurisdiction and venue of
any court of

 

--------------------------------------------------------------------------------


 

competent jurisdiction sitting in the Commonwealth of Massachusetts, and the
parties agree to comply with all requirements necessary to give such court
jurisdiction over the parties and the controversy.

 

8.2.  Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed, interpreted and determined in accordance
with the internal substantive laws of the Commonwealth of Massachusetts without
reference to conflict of law principles.

 

8.3.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same document.  In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.

 

8.4.  Other Agreements.  This Agreement represents the entire understanding and
agreement between the parties as to the subject matter hereof and supersedes,
effective as of the Effective Date, all prior or concurrent oral or written
agreements relating to the Executive’s employment with the Company or any
successor.

 

8.5.  Amendment.  This Agreement may be amended only by a written document
executed in one or more counterparts by each of the parties hereto.

 

8.6.  Waiver.  No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligation hereunder.  Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

8.7.  Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.  This Agreement may be
assigned to any Affiliate of the Company and shall be deemed to be automatically
assigned by the Company to a successor to all or substantially all of its
business by means of a merger, consolidation, purchase of stock or purchase of
assets.  The Executive may not assign or transfer any of his rights or
obligations under this Agreement.

 

8.8.  Headings.  The headings of sections and subsections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement or to affect the meaning of any of its provisions.

 

8.9.  Severability.  If any provision of this Agreement shall, in whole or in
part, prove to be invalid for any reason, such invalidity shall affect only the
portion of such provision, which shall be invalid, and in all other respects
this Agreement shall stand as if such invalid provisions, or the invalid portion
thereof, had not been a part hereof.

 

--------------------------------------------------------------------------------


 

8.10.  Remedies.  The Employer and Executive agree and acknowledge that the
rights and obligations set forth under this Agreement are of a unique and
special nature and that each party is, therefore, without an adequate legal
remedy in the event of the other party’s violation of the covenants set forth in
this Agreement.  The Employer and Executive agree, therefore, that the covenants
made under this Agreement shall be specifically enforceable in equity, in
addition to all other rights and remedies, at law or in equity or otherwise
(including termination of employment) that may be available to the parties.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Employer, by its
duly authorized officer, and by the Executive, as of the date first above
written.

 

 

PHYSIOMETRIX, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

John A. Williams

 

--------------------------------------------------------------------------------